Name: Commission Implementing Regulation (EU) 2017/1898 of 18 October 2017 entering certain names in the register of traditional specialities guaranteed (PÃ ³Ã torak staropolski tradycyjny (TSG), DwÃ ³jniak staropolski tradycyjny (TSG), TrÃ ³jniak staropolski tradycyjny (TSG), CzwÃ ³rniak staropolski tradycyjny (TSG), KieÃ basa jaÃ owcowa staropolska (TSG), KieÃ basa myÃ liwska staropolska (TSG) and Olej rydzowy tradycyjny (TSG))
 Type: Implementing Regulation
 Subject Matter: marketing;  beverages and sugar;  processed agricultural produce;  foodstuff;  Europe;  animal product;  consumption
 Date Published: nan

 19.10.2017 EN Official Journal of the European Union L 269/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1898 of 18 October 2017 entering certain names in the register of traditional specialities guaranteed (PÃ ³Ã torak staropolski tradycyjny (TSG), DwÃ ³jniak staropolski tradycyjny (TSG), TrÃ ³jniak staropolski tradycyjny (TSG), CzwÃ ³rniak staropolski tradycyjny (TSG), KieÃ basa jaÃ owcowa staropolska (TSG), KieÃ basa myÃ liwska staropolska (TSG) and Olej rydzowy tradycyjny (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(2) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Poland submitted the names PÃ ³Ã torak staropolski tradycyjny, DwÃ ³jniak staropolski tradycyjny, TrÃ ³jniak staropolski tradycyjny, CzwÃ ³rniak staropolski tradycyjny, KieÃ basa jaÃ owcowa staropolska, KieÃ basa myÃ liwska staropolska, Olej rydzowy tradycyjny and Kabanosy staropolskie in view of enabling them to be registered in the register of Traditional Specialities Guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012 with reservation of name. (2) The names PÃ ³Ã torak, DwÃ ³jniak, TrÃ ³jniak, CzwÃ ³rniak, KieÃ basa jaÃ owcowa, KieÃ basa myÃ liwska, Olej rydzowy and Kabanosy had previously been registered (2) as traditional speciality guaranteed without reservation of name in accordance with Article 13(1) of Council Regulation (EC) No 509/2006 (3). (3) Following the national opposition procedure referred to in the second subparagraph of Article 26(1) of Regulation (EU) No 1151/2012, the names PÃ ³Ã torak, DwÃ ³jniak, TrÃ ³jniak and CzwÃ ³rniak were complemented by the term staropolski tradycyjny, the names KieÃ basa jaÃ owcowa and KieÃ basa myÃ liwska were complemented by the term staropolska, the name Olej rydzowy was complemented by the term tradycyjny, the name Kabanosy was complemented by the term staropolskie. These complementing terms identify the traditional character of the name, in accordance with the third subparagraph of Article 26(1) of Regulation (EU) No 1151/2012. (4) The submission of the names PÃ ³Ã torak staropolski tradycyjny, DwÃ ³jniak staropolski tradycyjny, TrÃ ³jniak staropolski tradycyjny, CzwÃ ³rniak staropolski tradycyjny, KieÃ basa jaÃ owcowa staropolska, KieÃ basa myÃ liwska staropolska, Olej rydzowy tradycyjny and Kabanosy staropolskie was examined by the Commission and subsequently published in the Official Journal of the European Union (4). (5) The Commission received a statement of opposition concerning the registration of Kabanosy staropolskie. The registration of this name is therefore subject to the outcome of the opposition procedure which is carried out separately. (6) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission as regards the names other than Kabanosy staropolskie, the names PÃ ³Ã torak staropolski tradycyjny, DwÃ ³jniak staropolski tradycyjny, TrÃ ³jniak staropolski tradycyjny, CzwÃ ³rniak staropolski tradycyjny, KieÃ basa jaÃ owcowa staropolska, KieÃ basa myÃ liwska staropolska and Olej rydzowy tradycyjny should therefore be entered in the register with reservation of name, HAS ADOPTED THIS REGULATION: Article 1 The names PÃ ³Ã torak staropolski tradycyjny (TSG), DwÃ ³jniak staropolski tradycyjny (TSG), TrÃ ³jniak staropolski tradycyjny (TSG), CzwÃ ³rniak staropolski tradycyjny (TSG), KieÃ basa jaÃ owcowa staropolska (TSG), KieÃ basa myÃ liwska staropolska (TSG), Olej rydzowy tradycyjny (TSG) are hereby entered in the register with reservation of name. The product specification of the TSG PÃ ³Ã torak, TSG DwÃ ³jniak, TSG TrÃ ³jniak, TSG CzwÃ ³rniak, TSG KieÃ basa jaÃ owcowa, TSG KieÃ basa myÃ liwska and TSG Olej rydzowy shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG PÃ ³Ã torak staropolski tradycyjny, TSG DwÃ ³jniak staropolski tradycyjny, TSG TrÃ ³jniak staropolski tradycyjny, TSG CzwÃ ³rniak staropolski tradycyjny, TSG KieÃ basa jaÃ owcowa staropolska, TSG KieÃ basa myÃ liwska staropolska and TSG Olej rydzowy tradycyjny with reservation of name, respectively. PÃ ³Ã torak staropolski tradycyjny (TSG), DwÃ ³jniak staropolski tradycyjny (TSG), TrÃ ³jniak staropolski tradycyjny (TSG) and CzwÃ ³rniak staropolski tradycyjny (TSG) denote products in Class 1.8. other products listed in Annex I to the Treaty (spices etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5); KieÃ basa jaÃ owcowa staropolska (TSG) and KieÃ basa myÃ liwska staropolska (TSG) denote products in Class 1.2. Meat products (cooked, salted, smoked, etc.), as listed in that annex; Olej rydzowy tradycyjny (TSG) denotes a product in Class 1.5. Oils and fats (butter, margarine, oil, etc.), as listed in in that same annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 729/2008 of 28 July 2008 entering certain designations in the register of the traditional specialities guaranteed (CzwÃ ³rniak (TSG), DwÃ ³jniak (TSG), PÃ ³Ã torak (TSG), TrÃ ³jniak (TSG)) (OJ L 200, 29.7.2008, p. 6). Commission Implementing Regulation (EU) No 379/2011 of 18 April 2011 entering a name in the register of the traditional specialities guaranteed (KieÃ basa jaÃ owcowa (TSG)) (OJ L 103, 19.4.2011, p. 2). Commission Implementing Regulation (EU) No 382/2011 of 18 April 2011 entering a name in the register of the traditional specialities guaranteed (KieÃ basa myÃ liwska (TSG)) (OJ L 103, 19.4.2011, p. 6). Commission Regulation (EC) No 506/2009 of 15 June 2009 entering a designation in the register of the traditional specialities guaranteed (Olej rydzowy (TSG)) (OJ L 151, 16.6.2009, p. 26). Commission Implementing Regulation (EU) No 1044/2011 of 19 October 2011 entering a name in the register of the traditional specialities guaranteed (Kabanosy (TSG)) (OJ L 275, 20.10.2011, p. 16). (3) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation repealed and replaced by Regulation (EU) No 1151/2012. (4) OJ C 188, 27.5.2016, p. 6. (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).